ALLOWABILITY NOTICE

Claims 17 and 21-36 are allowed for the reasons of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on M-F: 5:30am - 2:00pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763